454 P.2d 858 (1969)
STATE of Oregon, Respondent,
v.
Jack E. SINCLAIR, Appellant.
Supreme Court of Oregon, Department 1.
Argued and Submitted May 8, 1969.
Decided May 28, 1969.
Kenneth C. Hadley, Deputy Public Defender, Salem, argued the cause for appellant. With him on the brief was Gary D. Babcock, Public Defender, Salem.
*859 Billy L. Williamson, Deputy Dist. Atty., Portland, argued the cause for respondent. With him on the brief was George Van Hoomissen, Dist. Atty., Portland.
Before McALLISTER, P.J., and O'CONNELL and DENECKE, JJ.
PER CURIAM.
The defendant was found guilty of manslaughter by abortion by the trial court sitting without a jury. He contends that there was no evidence to support the trial court's findings that he was capable of assisting in his own defense and that he was sane as judged by the M'Naghten rule.
This is another case in which the conduct of the defendant was a product of mental illness, in this case schizophrenic reaction, paranoid type. See State v. Van Kleeck, 248 Or. 7, 432 P.2d 173, 175 (1967). Nevertheless, there was evidence to support the trial court's findings. Contrary to the defendant's assertion, the trial court did correctly analyze the medical testimony.
Affirmed.